Citation Nr: 0617444	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In August 1980 the Board denied a claim of entitlement to 
service connection for bilateral knee disorders.  That 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  

By rating decision in June 1998, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for bilateral knee 
disorders.  That decision became final when not appealed.  38 
U.S.C.A. § 7105 (West 2002).  Thus, regardless of any RO 
action, the current claims may be considered on the merits 
only if new and material evidence has been submitted since 
the previous final rating decision.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

In April 2004, the veteran presented testimony at a personal 
hearing conducted at the RO. A transcript of that hearing is 
contained in the claims folder. Subsequent to that hearing 
the RO reopened and denied the veteran's claims.

The Board notes that the veteran is 100 percent disabled due 
to multiple service connected disabilities.



FINDINGS OF FACT

1. By rating decision in June 1998, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for bilateral knee 
disorders; notice of such denial was furnished to the 
appellant, but he did not timely appeal the June 1998 denial.

2. Evidence submitted since the June 1998 rating decision is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral knee disorders.

3.  A chronic right knee disorder was not demonstrated in 
service, nor was arthritis of the right knee manifested to a 
compensable degree within the first post service year, and 
any current right knee disorder is unrelated to service.

4. A chronic left knee disorder was not demonstrated in 
service, nor was arthritis of the left knee demonstrated to a 
compensable degree within the first post service year, and 
any current left knee disorder is unrelated to service.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision which determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for bilateral knee 
disorders is final; evidence submitted since that denial is 
new and material and the claims are reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2. A right knee disorder was not incurred in or aggravated by 
service, and arthritis of the right knee may not be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1110, 1154, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2005).

3. A left knee disorder was not incurred in or aggravated by 
service, and arthritis of the left knee may not be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1110, 1154, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a January 2002 
correspondence, issued prior to the April 2002 rating 
decision, amongst other documents considered by the Board, 
generally fulfills the provisions of 38 U.S.C.A. § 5103(a), 
save for a failure to provide notice addressing the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal is harmless because the Board has determined that 
the preponderance of the evidence is against the claims.  
Hence, any questions regarding what rating or effective date 
would be assigned are moot.

The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony.  The 
appellant was not prejudiced by VA's fulfillment of the 
provisions of 38 U.S.C.A. § 5103, and the Board may proceed 
to decide this appeal.  Simply put, there is no evidence any 
VA error in notifying the appellant reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has been 
afforded a VA examination and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim. 

I. Reopened Claims

The veteran contends that he currently has right and left 
knee disorders due to military service, including service in 
the Republic of Vietnam.  In a June 1998 rating decision 
service connection was denied because the record did not 
include medical evidence of a current disability, and a nexus 
between the inservice injury and the current disability.

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the June 
1998 rating decision in question and finds that the evidence 
includes, for the first time, a VA medical nexus opinion 
dated in November 2001 opining that the right knee was 
service connected and the left knee may also be service 
connected. 

Thus, the Board finds that the additional evidence is both 
new and material as defined by regulation.  38 C.F.R. § 
3.156(a).  Hence, the claims of entitlement to service 
connection for right and left knee disorders are reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Because the RO has already considered the issues of 
entitlement to service connection on a de novo basis and 
because the appellant has had opportunity to address the 
merits of this claim, the Board may proceed with a final 
adjudication of the merits of the claims because there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

II. Service connection

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service. 38 U.S.C.A. § 
1110. Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). Service connection will be presumed for 
arthritis if manifest to a compensable degree within the year 
after service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat. If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence. In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

In deciding whether the veteran has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference.  
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995). In so doing, the Board may accept one 
medical opinion and reject others. Id.  At the same time, the 
Board is mindful that it cannot make an independent medical 
determination, and that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Evans.

In addition, the Court has provided guidance for weighing 
medical evidence. The Court has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence. Grover v. West, 12 Vet. App. 109, 112 
(1999). Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Of course, it goes without 
saying that every medical opinion must be within the scope of 
expertise of the medical professional who proffered it, Layno 
v. Brown, 6 Vet. App. 465 (1994), and a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

The veteran contends that his current bilateral knee 
disorders were residuals of injuries suffered when his self 
propelled howitzer ran over a land mine in Vietnam, and he 
struck his knees on the steering wheel.  

Service medical records do not reflect complaints, findings 
or diagnosis pertaining to injuries or disorders of the 
knees. The August 1967 separation examination and medical 
history is silent as to any evidence of injury or disability 
of the knees. The history does refer to a land mine accident 
but only notes complaints of hearing loss.  The history is 
silent as to any knee injuries. These facts provide negative 
evidence against this claim.

The first post-service clinical evidence of any knee problem 
is a June 1976 hospital summary from Canada (translated from 
French), noting that the veteran was referred by Dr. Berube 
with a history of swelling without pain or trauma.  Function 
of the knee and analysis were negative on the initial visit.  
On his second visit there was swelling with pain on internal 
movement.  An arthroscopy revealed a torn right medial 
meniscus. The veteran underwent a right knee medial 
meniscectomy.  No reference to any in-service knee injury, to 
include while in combat, was made. 

The Board notes this was almost nine years after service. The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim. Maxson.  

At a December 1978 VA examination, the veteran reported 
arthritis in both legs.  He also reported sustaining muscle 
tears and injury to the knees in the aforementioned land mine 
accident.  He reported being treated the same day in a field 
medical facility and returned to duty.  About two years ago, 
i.e., in 1976, he underwent a right meniscectomy in Canada.  
Earlier in 1978, at the VAMC, he underwent an arthroscopy of 
both knees and removal of the left medial meniscus.  He was 
informed of a tear in the right knee which should be operated 
on after the left knee healed.  

In an August 1981 letter, Dr. Berube wrote that he had 
treated the veteran in the past for knee problems referring 
him to a specialist for a consultation.  However, he could 
not remember when or what the impression at the time was.  He 
was no longer in private practice and his records had been 
destroyed. (see June 1976 hospital summary).

In a September 1998 VAMC clinical notation, a surgeon noted 
the veteran underwent a left knee arthroscopic medial 
meniscectomy and debridement.  In a November 2001 VAMC 
orthopedic consult, the same examiner noted that:

Due to the fact that this patient 
originally injured his right knee and 
calf in 1967 in Vietnam, and allegedly 
received the Purple Heart, it is my 
opinion that his right knee condition is 
service-connected, even though some of 
the treatments were carried out in New 
Brunswick, Canada, in 1979.  It may not 
be too far-fetched to state that his left 
knee also is service-connected, as I 
believe that he received injury 
originally when his right leg was 
injured, and/or compensating weakness of 
the right knee.

At a March 2002 VA joints examination, the examiner noted 
that the appellant reported suffering injuries when his self-
propelled howitzer hit a land mine in Vietnam.  As a result 
of the explosion the veteran was reportedly tossed upwards 
causing him to strike his knees on the steering wheel.  The 
examiner noted that:

he apparently suffered some superficial 
abrasions.  He was treated in the field, 
he received a purple heart, he returned 
to full duty. 

The examiner then noted that the veteran's history was rather 
sparse from then until the 1970s when he underwent an 
arthrotomy on his right knee in Canada.  He underwent 
arthrotomies on his right and left knees in the 1980s, and 
underwent an arthroscopic procedure in 1998. In November 
2001, a VA orthopod suggested that his knee problems were a 
direct result of military activities.  The examiner, however, 
noted that the service medical records were entirely silent 
as to complaints regarding the knees or lower extremities.  
He opined that:

of significance is the veteran's 
discharge physical that clearly denies 
any problems with his knees as well as a 
negative physical examination.  
Therefore, I am unable to associate the 
veteran's subsequent problems with his 
knees with his active duty status.  
Fortunately, or unfortunately, the 
opinion offered by the orthopod on 11-8-
01 was without the benefit of review of 
the service medical records.

In October 2003, a VA examiner reviewed the veteran's claims 
file and recommended that the veteran be afforded another 
examination by an orthopod.

In a November 2003 VA examination report the examiner after 
reviewing the veteran's claims file noted that:

The new evaluation of today fails to 
resolve the problem as to when the 
patient suffered the pathology to his 
knees, ...... It is conceivable that the 
accident of 04-02-67 had a predisposing 
or causative impact on his knees, but the 
service medical records do not reflect 
this and it is not until 1976 that the 
patient required treatment for his knees.  
The resolution of this patient's claim 
has to stay with the adjudication office.

The RO referred the examination back to the examiner for a 
medical opinion.  In a December 2003 addendum to the November 
2003 VA examination, the examiner noted that:

There is no documentation to support the 
(patient's) claim that the explosion of 
04/02/67 caused the damage to his knees.

In a March 2004 addendum, the examiner opined that, "More 
likely than not," the veteran's knee injuries were not 
related to his accident in service.  

The file contains extensive medical and psychiatric treatment 
records.  These include a long history of treatment for the 
veteran's knees.  However, there are no other nexus opinions, 
nor are there any treatment records earlier than 1976.  

The file also contains Social Security Administration records 
revealing the veteran in a May 2004 determination was found 
to be unemployable due to osteoarthritis and allied 
disorders, and anxiety related disorders as of July 2003.   

The Board recognizes that a VA doctor in November 2001 
attributed the veteran's current bilateral knee disabilities 
to military service. However, the Board assigns greater 
weight to the opinions provided by VA examiners in March 2002 
and November 2003, and the addendums dated December 2003 and 
March 2004 to the November 2003 VA examination, because there 
is no indication that the VA doctor in November 2001 reviewed 
the veteran's claims file. Moreover, since service medical 
records are negative for complaints, diagnoses, or treatment 
related to the knees it is apparent that this opinion relies 
solely on the veteran's self- reported and unsubstantiated 
history of inservice knee problems. As noted above, when a 
medical opinion relies at least partially on the veteran's 
rendition of his medical history, the Board is not bound to 
accept the medical conclusion, as it has no greater probative 
value than the facts alleged by the veteran. Swann v. Brown, 
5 Vet. App. 229 (1993). Hence, the Board concludes that this 
opinion has minimal probative value.

As to assigning greater weight to the opinions provided by 
the subsequent VA examiners that service medical records did 
not show complaints, diagnoses, or treatment for knee 
problems than the claims by the veteran that they do, the 
Board acknowledges that lay witnesses are competent under the 
law to describe symptoms they have seen or experienced. King 
v. Brown, 5 Vet. App. 19, 21 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Caldwell v. Derwinski, 1 Vet. 
App. 466 (1991). However, for purposes of obtaining a medical 
opinion as to the origins of a disability, the subsequent VA 
examiners were not obligated to accept the veteran's 
subjective statements as to the occurrence of the inservice 
complaints. In fact, the examiner's job was just the 
opposite. His job was to review of the record and ascertain 
whether it included objective medical facts that supported 
the veteran's assertions.  Then using those facts, along with 
his medical expertise, provide an opinion as to the origins 
of the claimant's disabilities. This is what was done. 
Therefore, the Board finds that it must give more evidentry 
weight to this expert medical opinion that the veteran's 
service medical records do not show complaints, diagnoses, or 
treatment related to the knees.

The Board acknowledges that the veteran is a combat veteran. 
However, even under the combat provisions of 38 U.S.C.A. § 
1154, a current disability and medical causation must be 
proven by competent medical evidence.  Even assuming the 
veteran suffered some type of knee injuries in a combat 
incident, no knee injuries were shown in the medical records, 
including the separation examination, and there is no post-
service probative medical evidence of any knee injuries until 
nine years after service.  There is no basis for establishing 
service connection under that law.  Simply put, the lack of 
any competent evidence of a knee disorder at discharge, and 
the lack of competent evidence of a knee disorder for many 
years post service, clearly and convincingly rebuts any 
presumption that may arise under 38 U.S.C.A. § 1154.

The Board concludes that claimed bilateral knee disorders 
were neither incurred in nor aggravated by service. As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of- the-doubt rule does not 
apply, and the claims must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

New and material evidence has been submitted to reopen claims 
of entitlement to service connection for right and left knee 
disorders.  

Service connection for a right and left knee disorder is 
denied on the merits.


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


